Title: To John Adams from Hezekiah Niles, 23 December 1816
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore, Dec 23, 1816
				
				As editor of the Weekly Register (a work that I am flattered with a belief has effected a good deal, of his building up a national character for his  country, of which you may have heard) I have been loudly called upon to collect & preserve in an extra volume, a body of the speeches, & neglected or almost forgotten public papers of the times of the revolution—to give to an admiring posterity the best portraiture of the men & things of those memorable days. This is a purpose dear to the heart of many of the yet surviving heroes & sages who participated in labor & toil of giving birth to our nation.I frankly ask your assistance in this praise worthy undertaking; & am led to believe you can furnish me with  much matter for my purpose.At present, I should be desirous of having a list of articles in your possession suitable for the work—with a statement of those you would give me, & of those you would permit me to copy, at my own expence. With your advice as to a general arrangement, & directions to books or persons  where curious things belonging to my purpose may be found.With great respect, venerable Sir,  / I have the honor to subscribe myself / yr sincere friend,
				
					H NilesEditor of the Weekly Register
				
				
					I forward herewith a copy of the number of the Register that contains the original proposition that I should undertake this work. I have reason to believe it so for me with whom you often tabored labored for the republic.
				
			